Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT BETWEEN
QCR HOLDINGS, INC.,
QUAD CITY BANK AND TRUST COMPANY
AND MICHAEL A. BAUER
(As Amended and Restated March 21, 2006)

          THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 21st day
of March, 2006 (the “Effective Date”), is between QCR HOLDINGS, INC. (the
“Company”) and QUAD CITY BANK AND TRUST COMPANY (the “Bank”) (collectively, the
“Employer”), and MICHAEL A. BAUER (the “Employee”).

RECITALS

          WHEREAS, Employee is currently serving as an executive of the Company
and the Bank pursuant to that certain Employment Agreement dated January 1, 2004
(the “Prior Employment Agreement”); and

          WHEREAS, the parties desire to amend and restate the Prior Employment
Agreement on the terms hereinafter set forth.

          NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements hereinafter contained, it is covenanted and agreed by and among
the parties hereto as follows:

AGREEMENTS

          Section 1.          Employment.  The Employer hereby employs the
Employee, and the Employee hereby accepts employment, upon the terms and
conditions hereinafter set forth.

          Section 2.          Duties.  The Employee agrees to provide all
services necessary, incidental or convenient as an officer and employee of the
Company and the Bank as provided herein.  The Employer shall designate the
location or locations for the performance of the Employee’s services. 
Consistent with the Company’s corporate succession plan, Employee shall serve as
President and Chief Executive Officer (“CEO”) of the Bank during a portion of
the Term (as defined below).  Executive shall serve in both capacities through
May of 2007 and potentially beyond until such time as a successor is identified
for one or both of the positions.  Upon relinquishing the above titles with the
Bank, Executive shall become the Chairman of the board of directors of the
Bank.  Executive shall, subject to stockholder approval, continue to serve on
Company’s board of directors (the “Board”) during the Term and shall serve as
its chairman through May of 2008.  The Employer shall furnish or make available
to the Employee such equipment, office space and other facilities and services
as shall be adequate and necessary for the performance of his duties.

--------------------------------------------------------------------------------




          Section 3.          Term.  The term of this Agreement shall commence
on the Effective Date, and shall continue through the date of the Company’s 2009
annual meeting of stockholders, at which time it shall terminate (the “Term”). 

          Section 4.          Compensation.  As compensation for the services to
be provided by the Employee hereunder:

                       (a)          Base Salary.  The Bank shall pay Employee an
annual base salary of two hundred and twenty thousand five hundred dollars
($220,500) (“Base Salary”).  Base Salary shall be payable bi-weekly, in equal
installments in accordance with the Employer’s payroll practice.  The Company
shall reimburse the Bank for Employee’s Base Salary attributable to services for
the Company.  The Employee’s Base Salary shall be subject to review and increase
during the Term in the sole and absolute discretion of the Executive Committee
of the board of directors of the Company (the “Committee”). 

                       (b)          Annual Bonuses.  The Employee shall be
entitled to receive cash bonuses (“Cash Bonus” or “Cash Bonuses”), based upon
performance, which may be granted in the future in the discretion of the
Employer, consistent with Employer’s incentive bonus formula for executive
management, as modified from time to time, in the discretion of the Committee. 
In addition, the Employee may receive such additional bonuses or awards in the
form of stock options, restricted stock or other equity compensation, as
determined in the discretion of the Committee. 

                       (c)          Transition Incentive Bonus.  The Employee
shall be eligible to receive an additional bonus of up to eighty thousand
dollars ($80,000) per year (the “Transition Bonus”).  The performance cycle for
the Transition Bonus shall run between the dates of the Company’s annual
stockholders’ meetings, with the first cycle beginning with the May 2006 meeting
and the last cycle ending as of the 2009 meeting.  The amount of Transition
Bonus earned shall be determined by the Committee and may be deferred by Mr.
Bauer. 

                       (d)          Non-Qualified Supplemental Executive
Retirement Agreement.  Employee shall participate in the Non-Qualified
Supplemental Executive Retirement Agreement, as amended as of the Effective
Date, in accordance with its terms. 

                       (e)          Deferred Compensation Plan Contribution.  As
of the Effective Date, the Company shall make a one-time contribution pursuant
to the terms of the Quad City Bank and Trust Company Executive Deferred
Compensation Agreement with the Employee, as amended as of the effective Date,
in the amount of forty thousand dollars ($40,000). 

                       (f)          Benefits.  The Employer shall provide the
following additional benefits to the Employee:

                                     (i)          Medical Insurance.  Family
medical insurance, provided that Employee shall be responsible for paying any
portion of the premium in accordance with the Employer’s policy applied to
similarly situated employees.

                                     (ii)         Reimbursements.  Reimbursement
of reasonable expenses advanced by the Employee in connection with performance
of his duties hereunder, including, but not limited to, two (2) paid weeks of
continuing education, a quarterly automobile allowance of $2,000, fuel,
maintenance and insurance expense of such automobile, and the annual
reimbursement of club dues for the Crow Valley Club.

2

--------------------------------------------------------------------------------




                                      (iii)        Personal Days.  The Employee
will initially be entitled to five (5) weeks of personal days, which may be
increased in accordance with the Employer’s established policies and practices.

                                      (iv)        Disability Coverage. 
Long-term and short-term disability coverage equal to 66-2/3% of Base Salary and
Average Annual Bonus.  For purposes of this Agreement, “Average Annual Bonus”
shall mean the average of the three (3) most recent annual Cash Bonuses paid to
the Employee immediately preceding the determination date.

                                      (v)         Employee Benefits. 
Participation in a 401(k)/profit sharing plan, deferred compensation program and
such other benefits as are specifically granted to Employee or in which he
participates as an employee of the Employer.

                                      (vi)        Life Insurance.  Term life
insurance of two (2) times Employee’s Base Salary and Average Annual Bonus as of
the date of this Agreement; which insurance may be provided through a group term
carve-out plan at the Employer’s election.  The Employee will be allowed to
purchase additional life insurance of at least that same amount through such
plan.

                                      (vii)       Stock Options.  In the event
that Employee is granted additional stock options during the Term, such option
awards shall provide for the full vesting of such awards upon the Employee’s
retirement from employment from the Company, the Bank or any subsidiary (based
upon the latest such retirement).

          Section 5.          Time Requirement.  The Employee shall devote his
best efforts and full business time to his duties under this Agreement.  The
Employee shall be allowed to serve on outside boards subject to the consent of
the Employer.

          Section 6.          Termination upon Disability.  In the event of the
Employee’s Disability (as defined below) during the Term, payments based upon
the Employee’s then current annual Base Salary and Average Annual Bonus shall
continue thereafter through the last day of the one (1) year period beginning on
the date of such Disability, after which time Employee’s employment shall
terminate.  Payments made in the event of the Employee’s Disability shall be
equal to 66-2/3% of Employee’s Base Salary and Average Annual Bonus, less any
amounts received under the Employer’s short or long-term disability programs, as
applicable.  Disability for purposes of this Agreement shall mean that the
Employee is limited from performing the material and substantial duties of the
positions set forth in Section 2 due to the Employee’s sickness or injury for a
period of six (6) consecutive months.  The Committee shall determine whether and
when the Employee has incurred a Disability under this Agreement. 

          Section 7.          Payment upon Death.  In the event of the
Employee’s death during the Term, the Employee shall be paid his accrued and
unpaid Base Salary, and his earned Cash Bonus for the year in which he died
prorated on a per diem basis through the date of death.  The earned Base Salary
shall be paid in accordance with the Employer’s regular payroll on the next
regular payroll date following the Employee’s death.  The earned Cash Bonus for
the year shall be paid when Cash Bonuses are paid to other executive officers of
the Employer with respect to such year.  Such amounts shall be payable to the
persons designated in writing by the Employee, or if none, to his estate.

3

--------------------------------------------------------------------------------




          Section 8.          Confidentiality and Loyalty.  The Employee
acknowledges that during the course of his employment he has produced and will
produce and have access to material, records, data, trade secrets and
information not generally available to the public (collectively, “Confidential
Information”) regarding the Employer and any subsidiaries and affiliates. 
Accordingly, during and subsequent to termination of this Agreement, the
Employee shall hold in confidence and not directly or indirectly disclose, use,
copy or make lists of any such Confidential Information, except to the extent
that such information is or thereafter becomes lawfully available from public
sources, or such disclosure is authorized in writing by the Employer, required
by a law or any competent administrative agency or judicial authority, or
otherwise as reasonably necessary or  appropriate in connection with performance
by the Employee of his duties hereunder.  All records, files, documents and
other materials or copies thereof relating to the Employer’s business which the
Employee shall prepare or use, shall be and remain the sole property of the
Employer, shall not be removed from the Employer’s premises without its written
consent, and shall be promptly returned to the Employer upon termination of the
Employee’s employment hereunder.  The Employee agrees to abide by the Employer’s
reasonable policies, as in effect from time to time, respecting avoidance of
interests conflicting with those of the Employer.

          Section 9.          Non-Competition.

                    (a)            Restrictive Covenant.  The Employer and the
Employee have jointly reviewed the operations of the Employer and have agreed
that the primary service areas of the Employer’s lending and deposit taking
functions extends to the areas encompassing the sixty (60) mile radii from each
of the offices of the Employer.  Therefore, as an essential ingredient of and in
consideration of this Agreement and the payment of the amounts described in
Sections 4 and 10, the Employee hereby agrees that, except with the express
prior written consent of the Employer, for a period of two (2) years after the
termination of the Employee’s employment with the Employer (the “Restrictive
Period”), he will not directly or indirectly compete with the business of the
Employer, including, but not by way of limitation, by directly or indirectly
owning, managing, operating, controlling, financing, or by directly or
indirectly serving as an employee, officer or director of, or consultant to, or
by soliciting or inducing, or attempting to solicit or induce, any employee or
agent of the Employer to terminate employment with the Employer and become
employed by any person, firm, partnership, corporation, trust or other entity
which owns or operates, a bank, savings and loan association, credit union or
similar financial institution (a “Financial Institution”) within the sixty (60)
mile radii of each of the Employer’s offices (the “Restrictive Covenant”).  If
the Employee violates the Restrictive Covenant and the Employer brings legal
action for injunctive or other relief, the Employer shall not, as a result of
the time involved in obtaining such relief, be deprived of the benefit of the
full period of the Restrictive Covenant.  Accordingly, the Restrictive Covenant
shall be deemed to have the duration specified in this Section computed from the
date the relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Employee.  The foregoing Restrictive Covenant shall
not prohibit the Employee from owning directly or indirectly capital stock or
similar securities which are listed on a securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System which do
not represent more than one percent (1%) of the outstanding capital stock of any
Financial Institution.

4

--------------------------------------------------------------------------------




                    (b)             Remedies for Breach of Restrictive
Covenant.  The Employee acknowledges that the restrictions contained in this
Section 9 and Section 8 are reasonable and necessary for the protection of the
legitimate business interests of the Employer, that any violation of these
restrictions would cause substantial injury to the Employer and such interests,
that the Employer would not have entered into this Agreement with the Employee
without receiving the additional consideration offered by the Employee in
binding himself to these restrictions and that such restrictions were a material
inducement to the Employer to enter into this Agreement.  In the event of any
violation or threatened violation of these restrictions, the Employer, in
addition to and not in limitation of, any other rights, remedies or damages
available to the Employer under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by the Employee and any and all persons directly or
indirectly acting for or with him, as the case may be.

        Section 10.          Severance. 

                    (a)            Termination Without Cause.  If the Employee
is terminated without “Cause” (as defined below), the Employer will pay the
Employee a sum equal to his then current annual Base Salary plus his Average
Annual Bonus.  Such payment shall be made in a lump sum within 15 days of
termination or in equal installments over the one (1) year period, at the
Employer’s option.  In addition, the Employer shall provide reasonable
out-placement services for up to three (3) months following termination. 

                    (b)            Termination for Cause or Voluntary
Termination.  If the Employee is terminated for Cause (as defined below) or
voluntarily terminates his employment, then the Employer shall pay Employee any
accrued and unpaid Base Salary, and any accrued and unpaid personal days and
shall have no further obligations to the Employee under this Agreement.  For
purposes of this Agreement, “Cause” shall mean: 

                                     (i)          a material violation by the
Employee of any applicable material law or regulation respecting the business of
the Employer;

                                     (ii)         the Employee being found
guilty of a felony, an act of dishonesty in connection with the performance of
his duties as an officer of the Employer, or which disqualifies the Employee
from serving as an officer or director of the Employer; or

                                     (iii)        the willful or negligent
failure of the Employee to perform his duties hereunder in any material
respect. 

The Employee shall be entitled to at least thirty (30) days’ prior written
notice of the Employer’s intention to terminate his employment for any Cause
specifying the grounds for such termination, a reasonable opportunity to cure
any conduct or act, if curable, alleged as grounds for such termination, and a
reasonable opportunity to present to the Board his position regarding any
dispute relating to the existence of such Cause. 

5

--------------------------------------------------------------------------------




                    (c)          Termination Upon Change in Control.  If a
Change in Control (as defined below) of the ownership of the Employer occurs and
the Employee is terminated within one (1) year following the Change in Control
or the Employee elects to terminate his employment within six (6) months
following the Change in Control, a severance payment will be made within 15 days
of termination equal to the sum of three (3) times the sum of his then current
Base Salary and Average Annual Bonus.  In addition, the Employer shall continue,
or cause to be continued, Employee’s health insurance as in effect on the date
of termination (including, if applicable, family coverage) for three (3) years.

                    For purposes of this paragraph, the term “Change in Control”
shall mean the following:

                                   (i)          The consummation of the
acquisition by any person (as such term is defined in Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
thirty-three percent (33%) or more of the combined voting power of the then
outstanding voting securities of the Company; or

                                   (ii)         The individuals who, as of the
date hereof, are members of the Board of Directors of the Company (the “Board”)
cease for any reason to constitute a majority of the Board, unless the election,
or nomination for election by the stockholders, of any new director was approved
by a vote of a majority of the Board, and such new director shall, for purposes
of this Agreement, be considered as a member of the Board; or

                                   (iii)        Consummation by the Company of
(i) a merger or consolidation if the stockholders, immediately before such
merger or consolidation, do not, as a result of such merger or consolidation,
own, directly or indirectly, more than sixty-seven percent (67%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such merger or consolidation, in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation or (ii) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
two-thirds or more of the consolidated assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty-three percent (33%) or more of the combined voting power
of the then outstanding securities of the Company is acquired by (i) a trustee
or other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company immediately prior to such acquisition.

                                   (iv)        If it is determined, in the
opinion of the Company’s independent accountants, in consultation, if necessary,
with the Company’s independent legal counsel, that any amount paid under this
Agreement due to a Change in Control, either separately or in conjunction with
any other payments, benefits and entitlements received by the Employee in
respect of a Change in Control under any other plan or agreement under which the
Employee participates or to which he is a party, would constitute an “Excess
Parachute Payment” within

6

--------------------------------------------------------------------------------




the meaning of Section 280G of the Code, and thereby be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then in such event
the Employer shall pay to the Employee a “grossing-up” amount equal to the
amount of such Excise Tax, plus all federal and state income or other taxes with
respect to the payment of the amount of such Excise Tax, including all such
taxes with respect to any such grossing-up amount.  If, at a later date, the
Internal Revenue Service assesses a deficiency against the Employee for the
Excise Tax which is greater than that which was determined at the time such
amounts were paid, then the Employer shall pay to the Employee the amount of
such unreimbursed Excise Tax plus any interest, penalties and reasonable
professional fees or expenses incurred by the Employee as a result of such
assessment, including all such taxes with respect to any such additional
amount.  The highest marginal tax rate applicable to individuals at the time of
the payment of such amounts will be used for purposes of determining the federal
and state income and other taxes with respect thereto.  The Employer shall
withhold from any amounts paid under this Agreement the amount of any Excise Tax
or other federal, state or local taxes then required to be withheld with respect
to the amount paid hereunder.  Computations of the amount of any grossing-up
supplemental compensation paid under this subparagraph shall be conclusively
made by the Employer’s independent accountants, in consultation, if necessary,
with the Employer’s independent legal counsel. If, after the Employee receives
any gross-up payments or other amount pursuant to this Section 10, the Employee
receives any refund with respect to the Excise Tax, the Employee shall promptly
pay the Employer the amount of such refund within ten (10) days of receipt by
the Employee.

                                   (v)         If the Employer is not in
compliance with its minimum capital requirements or if the payments required
under this Section 10 would cause the Employer’s capital to be reduced below its
minimum capital requirements, such payments shall be deferred until such time as
the Employer is in capital compliance.  At the election of the Employee, which
election is to made within thirty (30) days of the Employee’s termination, such
payments shall be made in a lump sum or paid monthly during the remaining term
of this Agreement following the Employee’s termination.  In the event that no
election is made, payment to the Employee will be made on a monthly basis during
the remaining term of this Agreement.  Such payments shall not be reduced in the
event the Employee obtains other employment following the termination of
employment by the Employer.

     Section 11.         Post-Term Services. 

                    (a)          Consulting Arrangement.  Following the end of
the Term and for a period of three years, the Employee and the Company shall
enter into a consulting arrangement whereby the Employee shall continue to
assist the Company and the Bank with the retention of certain designated
customer relationships.  The arrangement shall provide for a formula-based
consulting fee whereby Employee may earn up to two thousand dollars ($2,000) per
month.  Throughout the period of the consulting arrangement, Company shall
reimburse Employee for annual club dues for the Crow Valley Club.

                    (b)          Charitable Foundation.  Prior the end of the
Term, the Company shall establish and fund a charitable foundation to be
administered by the Employee for the benefit of the local community.  Following
the end of the Term and for a period of up to three years, the Employee shall
earn fifteen hundred dollars ($1,500) per month for services performed on behalf
of such new charitable foundation, with such payments to be made by the Company.

7

--------------------------------------------------------------------------------




        Section 12.         Indemnification. 

                    (a)           The Employer shall provide the Employee
(including his heirs, personal representatives, executors and administrators)
for the term of this Agreement with coverage under a standard directors’ and
officers’ liability insurance policy at its expense.

                    (b)           In addition to the insurance coverage provided
for in this Section, the Employer shall hold harmless and indemnify the Employee
(and his heirs, executors and administrators) to the fullest extent permitted
under applicable law against all expenses and liabilities reasonably incurred by
him in connection with or arising out of any action, suit or proceeding in which
he may be involved by reason of his having been an officer of the Employer
(whether or not he continues to be an officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.

                    (c)           In the event the Employee becomes a party, or
is threatened to be made a party, to any action, suit or proceeding for which
the Employer has agreed to provide insurance coverage or indemnification under
this Section, the Employer shall, to the full extent permitted under applicable
law, advance all expenses (including reasonable attorneys’ fees), judgments,
fines and amounts paid in settlement (collectively “Expenses”) incurred by the
Employee in connection with the investigation, defense, settlement, or appeal of
any threatened, pending or completed action, suit or proceeding, subject to
receipt by the Employer of a written undertaking from the Employee (i) to
reimburse the Employer for all Expenses actually paid by the Employer to or on
behalf of the Employee in the event it shall be ultimately determined that the
Employee is not entitled to indemnification by the Employer for such Expenses
and (ii) to assign to the Employer all rights of the Employee to
indemnification, under any policy of directors’ and officers’ liability
insurance or otherwise, to the extent of the amount of Expenses actually paid by
the Employer to or on behalf of the Employee.

       Section 13.        Payment of Legal Fees.  The Employer is aware that
after a Change in Control, management of the Employer or its successor could
cause or attempt to cause the Employer to refuse to comply with its obligations
under this Agreement, including the possible pursuit of litigation to avoid its
obligations under this Agreement.  In these circumstances, the purpose of this
Agreement would be frustrated.  It is the Employer’s intention that the Employee
not be required to incur the expenses associated with the enforcement of his
rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Employee hereunder.  It is the Employer’s
intention that the Employee not be forced to negotiate settlement of his rights
under this Agreement under threat of incurring expenses.  Accordingly, if after
a Change in Control occurs it appears to the Employee that (a) the Employer has
failed to comply with any of its obligations under this Agreement, or (b) the
Employer or any other person has taken any action to avoid its obligations under
this Agreement, the Employer irrevocably authorizes the Employee from time to
time to retain counsel of his choice, at the expense of the Employer as provided
in this Section 12, to represent the Employee in connection with the initiation
or

8

--------------------------------------------------------------------------------




defense of any litigation or other legal action, whether by or against the
Employer or any director, officer, stockholder, or other person affiliated with
the Employer, in any jurisdiction.  Notwithstanding any existing or previous
attorney-client relationship between the Employer and any counsel chosen by the
Employee under this Section 12, the Employer irrevocably consents to the
Employee entering into an attorney-client relationship with that counsel, and
the Employer and the Employee agree that a confidential relationship shall exist
between the Employee and that counsel.  The fees and expenses of counsel
selected from time to time by the Employee as provided in this Section 12 shall
be paid or reimbursed to the Employee by the Employer on a regular, periodic
basis upon presentation by the Employee of a statement or statements prepared by
such counsel in accordance with such counsel’s customary practices.  The
Employer’s obligation to reimburse Employee for legal fees as provided under
this Section 12 and any separate employment, deferred compensation, severance or
other agreement between the Employee and the Employer shall not exceed $200,000
in the aggregate.  Accordingly, the Employer’s obligation to pay the Employee’s
legal fees provided by this Section 12 shall be offset by any legal fee
reimbursement obligation the Employer may have with the Employee under any
separate employment, deferred compensation, severance or other agreement between
the Employee and the Employer.

          Section 14.          Regulatory Suspension and Termination.

                    (a)               If the Employee is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employer’s affairs by a notice served under Section 8(e)(3) (12 U.S.C. §
1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal Deposit Insurance Act,
as amended, the Employer’s obligations under this contract shall be suspended as
of the date of service, unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, the Employer shall (A) pay the Employee all of the
compensation withheld while their contract obligations were suspended and (B)
reinstate any of the obligations, which were suspended.

                    (b)               If the Employee is removed and/or
permanently prohibited from participating in the conduct of the Employer’s
affairs by an order issued under Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12
U.S.C. § 1818(g)) of the Federal Deposit Insurance Act, as amended, all
obligations of the Employer under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

                    (c)               If the Employer is in default as defined
in Section 3(x) (12 U.S.C. § 1813(x)(1)) of the Federal Deposit Insurance Act,
as amended, all obligations of the Employer under this contract shall terminate
as of the date of default, but this paragraph shall not affect any vested rights
of the contracting parties.

                    (d)               All obligations of the Employer under this
contract shall be terminated, except to the extent determined that continuation
of the contract is necessary for the continued operation of the institution by
the Federal Deposit Insurance Corporation (the “FDIC”), at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Employer
under the authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the
Federal Deposit Insurance Act, as amended, or when the Employer is determined by
the FDIC to be in an unsafe or unsound condition. Any rights of the parties that
have already vested, however, shall not be affected by such action.

9

--------------------------------------------------------------------------------




                    (e)              Any payments made to the Employee pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit
Insurance Act as amended, and any regulations promulgated thereunder.

          Section 15.         General Provisions.

                    (a)              This Agreement supersedes all prior
agreements and understandings between the parties relating to the subject matter
of this Agreement.  It binds and benefits the parties and their successors in
interest, heirs, beneficiaries, legal representatives and assigns.  The Company
agrees that it shall not merge or consolidate into or with another company, or
reorganize, or sell substantially all its assets to another company, firm or
person unless such succeeding or continuing company, firm or person agrees to
assume and discharge the obligations of the Company under this Agreement.

                    (b)              This Agreement is governed by and construed
in accordance with the laws of the State of Iowa.

                    (c)              The provisions of Sections 8 and 9 shall
survive the termination of this Agreement.

                    (d)              No amendment or modification of this
Agreement is effective unless made in writing and signed by each party.

                    (e)              This Agreement may be signed in several
counterparts, each of which will be an original and all of which will constitute
one agreement.

(Remainder of Page Intentionally Left Blank)

10

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above set forth.

QCR HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Brownson

 

/s/ Michael A. Bauer

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

James J. Brownson

 

MICHAEL A. BAUER

 

 

Chairman, Executive Committee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas M. Hultquist

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Douglas M. Hultquist,

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

QUAD CITY BANK AND TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Brownson

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

James J. Brownson

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas M. Hultquist

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Douglas M. Hultquist,

 

 

 

 

Chairman

 

 

 

11

--------------------------------------------------------------------------------